Citation Nr: 1520618	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran subsequently appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court, in pertinent part, set aside and remanded the claim for hypertension as secondary to both diabetes mellitus and PTSD.  The Board then remanded the matter to the RO in March 2012 for additional development.  The claim was again denied by the Board in September 2012 and the Veteran appealed the claim to the Court.  In a June 2014 Memorandum Decision, the Court set aside and remanded the claim for service connection for hypertension.  The Court found that the Board relied on an inadequate examination report to deny the claim.  Therefore, the Court found a remand was necessary to allow the Board the opportunity to obtain an adequate addendum opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court noted that the Board improperly relied on an inadequate examination report.  Specifically, the report raises the possibility that the Veteran's service-connected PTSD caused or aggravated the Veteran's negative lifestyle choices, including substance abuse, which, in turn, may have caused or aggravated his hypertension.  This theory was not addressed by the Board.  Additionally, the medical report failed to comment on a January 2006 opinion regarding the relationship between Veteran's hypertension and his service-connected diabetes mellitus as requested in the Board's March 2012 remand directives.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the April 2012 VA examiner, if available, for an addendum opinion.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  The examination report must reflect that this has been accomplished.  

The examiner is asked to provide an addendum opinion as to whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected PTSD.  The examiner should specifically comment on the opinion that "Veterans who suffer from PTSD are more likely to get hypertension due to poor lifestyle choices" and indicate whether this specific Veteran's lifestyle choices, resulting from his service-connected PTSD, led to his currently diagnosed hypertension.  

(b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected PTSD.  The examiner should specifically comment on the opinion that "Veterans who suffer from PTSD are more likely to get hypertension due to poor lifestyle choices" and indicate whether this specific Veteran's lifestyle choices, resulting from his service-connected PTSD, aggravated his currently diagnosed hypertension.  

(c) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.

(d) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  The examiner should specifically explain the comment that "hypertension has been well controlled and the veteran does not have persistent proteinuria" and what, if anything, this indicates about aggravation.

In providing any opinions, the examiner is asked to specifically review and comment on the opinion provided by the VA examiner in January 2006 as it relates to the relationship between the Veteran's hypertension and his service-connected diabetes mellitus and provide a rationale for any conclusion reached.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the original April 2012 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

2. Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus or service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time should be allowed for response before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

